Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 10-25-2021 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1, 3-6, 13, 15-19 and 21-23 are pending in this action. Claims 2, 7-12, 14, and 20 are cancelled.

Response to Amendment
The amendment filed on 10-25-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended Claims 1, 3-6, 13, 15-19 and 21-23 as well as cancelled Claims 2, 7-12, 14, and 20. Applicant has added allowable limitation to independent claims 1, 13 and 18 to expedite allowance of the instant application. Further, Applicant arguments regarding Abstract are persuasive as abstract is filed on separate sheet. The abstract is entered by USPTO with foreign reference CN107515717A (Doc Code FOR).  Therefore Abstract is filed as required per MPEP § 608.01 (b).therefore objection to abstract is withdrawn.

Applicant has amended Claims 1, 3-6, 13, 15-19 and 21-23 as well as cancelled Claims 2, 7-12, 14, and 20. Applicant has added allowable limitation to independent 

Allowable Subject Matter
Claims 1, 3-6, 13, 15-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended Claims 1, 3-6, 13, 15-19 and 21-23 as well as cancelled Claims 2, 7-12, 14, and 20. Applicant has added allowable limitation to independent claims 1, 13 and 18 to expedite allowance of the instant application. Applicant’s arguments filed on 10-25-2021 are convincing. As argued by applicant in remarks under claim rejection page11, paragraphs 5-7; and after further extensive search and consideration, the prior art of Gerold Keith Shelton et al. (US 20200196136 A1) in view of Jeong, Jeong Yun et al. (KR 10-20170090102 A IDS) with all the prior art cited on all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
transmitting, by the first device with-a the light-sensing screen to the second device, shielded screen information to display a user interface related to the shielded screen information in the second device based on processing the shielded screen information, wherein the shielded screen information is information shielded on the light-sensing screen of the first device by the non-transparent shielding object or the second device, and wherein the user interface is used to receive additional information related to the shielded screen information in the second device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450

/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

12-05-2021